Reasons for Allowance

Claims 1-3, 5-10, 12-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not expressly disclose an apparatus for detecting cargo within a cargo container that has a ceiling, a floor, and an interior space disposed between the ceiling and the floor, the apparatus comprising: a plurality of distance sensors configured for mounting on or adjacent to the ceiling of the cargo container, the plurality of distance sensors generating a plurality of distance signals, each of the distance signals indicating a distance between a corresponding one of the distance sensors and a surface within the interior space of the cargo container; and one or more processors in communication with the plurality of distance sensors, the one or more processors operable to execute instructions to: generate a load state indication based on one or more of the plurality of distance signals, for each load state indication, determine a cargo height value based on the distance between the corresponding distance sensor and the surface located within the corresponding cargo detection area; and calculate a total volume of the interior space of the cargo container occupied by cargo based on cargo height values and area values for the portions of the total area of the floor of the cargo container in which cargo is present, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684